DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 18 March 2021 has been entered. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 18 September 2021. 
Claims 1-3, 6-10, 12, and 16-18 have been cancelled.
Claims 4-5, 11, 13-15, and 19-20 are currently pending and considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 March 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 4-5, 11, 13-15, and 19-20 are objected to because of the following informalities: 
Claim 4
Claim 4, line 18, “a nut and bolt to secure” should be amended to --a nut and bolt configured to secure--
Claim 4, line 19, “the user can push the barbell” should be amended to --the user is capable of pushing the barbell--
Claim 4, line 20, “the user can extend the barbell” should be amended to --the user is capable of extending the barbell--
Claim 5, line 1, “The system” should be amended to --The free weight attachment system--
Claim 11, line 1, “The system” should be amended to --The free weight attachment system--
Claim 11, lines 2-3, “the user can connect to the barbell” should be amended to --the user is capable of connecting to the barbell--
Claim 13, line 1, “The system” should be amended to --The free weight attachment system--
Claim 14, line 1, “The system” should be amended to --The free weight attachment system--
Claim 15, line 1, “The system” should be amended to --The free weight attachment system--
Claim 19, line 1, “The system” should be amended to --The free weight attachment system--
Claim 19
Claim 20, line 1, “The system” should be amended to --The free weight attachment system--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “the one or more nylon rope handles” in line 2. There is insufficient antecedent basis for this limitation in the claim. It is unclear if Applicant intends this limitation to refer to the previously claimed “one or more utility handles” of claims 14 and 15. Should this be the case, the Examiner suggests amending the claim language to --the one or more utility handles--.
Claim 20 recites the limitation “the plurality of loops” in line 1. It is unclear if Applicant is referring to the plurality of loops of the first flexible strap, the second flexible strap, or both. Should Applicant be referring to both, the Examiner suggests amending the claim language to --the plurality of loops of each of the first flexible strap and the second flexible strap--.

Response to Arguments
Applicant’s arguments, filed 18 March 2021, with respect to the previously applied prior art rejections of the claims have been fully considered and are persuasive in view of the accompanying amendments.  The prior art rejections of claims 4-5, 11, and 13-15 have been withdrawn. 

Examiner Comment
	A telephone call was attempted to reach Applicant for approval of Examiner’s Amendments to place the instant application in condition for allowance, however the Applicant could not be reached as the telephone number provided is no longer valid. Please see attached interview summary.

Allowable Subject Matter
Claims 4-5, 11, and 13-15.
Claims 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is an examiner’s statement of reasons for allowance:

The closest prior art to Calvagne et al. (US Patent No. 7909748) teaches an exercise apparatus comprising pair of straps each having a plurality of loops configured to receive respective ends of a bar, and a pair of handles that connect to the pair of straps. Calvagne fails to teach the plurality of loops of each of the pair of straps are configured to support respective ends of a barbell, a foot plate configured to be attached to the barbell, or a belt or vest configured to attach a user to the barbell. As the exercise apparatus of Calvagne is intended to be used to perform trapeze exercises, it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the exercise apparatus of Calvagne such that the plurality of loops of each of the first and second flexible strap are configured to support respective ends of a barbell, or to include a footplate configured to attach to the barbell and a belt or vest configured to attach to the barbell.

The prior art of record to a website titled “OverAchieve Sports and Speed, LLC” cited by Applicant in the IDS filed on 18 March 2021 and cited in an International Search Report for related application PCT/US19/22058 appears to show an image of a pair of straps each comprising a plurality of loops supporting a barbell off of a standing power rack. However, the Examiner notes that the date of this prior art could not be confirmed. Additionally, it is not obvious by the cited figure that the pair of straps are flexible or that they are each configured to be secured to respective side supports of the standing power rack, and fails to teach a footplate configured to be attached to the barbell or a belt or vest configured to be attached to the barbell.	
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KATHLEEN VERMILLERA/Examiner, Art Unit 3784                                                                                                                                                                                                        
/Megan Anderson/Primary Examiner, Art Unit 3784